             Case 20-03404 Document 14 Filed in TXSB on 08/31/20 Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


In re

                                                                 Chapter 11
ARENA ENERGY, LP, et al.,1                                       Case No. 20-34215 (MI)
                                                                 (Jointly Administered)
                             Debtors.

ARENA ENERGY, LP,
                             Plaintiff,
-against-                                                       Adv. Pro. No. 20-03404 (MI)

W&T OFFSHORE, INC. and 31 Group LLC,                            Hearing Date: August 31, 2020
                                                                Hearing Time: 3:30 p.m. (CT)
                             Defendants.
                                                                Judge Presiding: Marvin Isgur

              W&T OFFSHORE, INC.’S COMBINED EXHIBIT AND WITNESS LIST
                            [Relates to Docket Nos. 1 and 10]

        W&T Offshore, Inc. (“W&T”) submits the following combined Exhibit and Witness List for the

hearing scheduled on August 31, 2020 at 3:30 p.m. (CT), before the Honorable Marvin Isgur, United

States Bankruptcy Judge, 515 Rusk, Room 404, Houston, Texas, which hearing is to be held

electronically as described in the Notice of Hearing filed at Docket No. 8. W&T reserves the right to

modify, amend, or supplement this Exhibit and Witness List at its discretion at any time prior to hearing

in this matter.




1
    The debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Arena Energy, LP (1436); Arena Energy 2020 GP, LLC (N/A); Arena Energy GP, LLC (7454);
    Arena Exploration, LLC (1947); Sagamore Hill Holdings, LP (8266); and Valiant Energy, L.L.C. (7184). The
    location of the debtors’ service address is: 2103 Research Forest Drive, Suite 400, The Woodlands, Texas
    77380.
                                                          1
            Case 20-03404 Document 14 Filed in TXSB on 08/31/20 Page 2 of 4




                                              WITNESS LIST

       1.     Any witness designated or called by any party
       2.     Any witness required for rebuttal


                                              EXHIBIT LIST

Exhibit                 Description                Offered    Objection   Admitted   Disposition
 No.                                                                                    After
                                                                                      Hearing
  A.        Correspondence from Toronto
            Dominion (Texas) LLC to W&T
            Offshore Inc., dated July 29, 2020

  B.        Email from Curtis Flood to
            William Williford, dated August 1,
            2020

  C.        Diligence List

  D.        Correspondence Re: Offer to
            Acquire Arena Energy, LP., dated
            August 27, 2020

  E.        Correspondence from Gregory F.
            Pesce to Andrew Zatz, dated August
            28, 2020

  F.        Any rebuttal or impeachment
            exhibits

  G.        Any demonstrative exhibits

  H.        Any pleadings or exhibits
            previously filed on the Court’s
            docket

  I.        Any exhibits listed on Arena’s
            Witness and Exhibit List for August
            31, 2020 Hearing [ECF No. 13]




                                                   2
Case 20-03404 Document 14 Filed in TXSB on 08/31/20 Page 3 of 4




                                     Dated: August 31, 2020


                                     LOCKE LORD LLP


                                     /s/ Simon R. Mayer
                                     Philip G. Eisenberg
                                     Texas Bar No. 24033923
                                     Elizabeth M. Guffy
                                     Texas Bar No. 08592525
                                     Simon R. Mayer
                                     Texas Bar No. 24060243
                                     600 Travis St., Suite 2800
                                     Houston, TX 77002
                                     Telephone: (713) 226-1200
                                     Facsimile: (713) 223-3717
                                     peisenberg@lockelord.com
                                     eguffy@lockelord.com
                                     simon.mayer@lockelord.com

                                     —and—

                                     WHITE & CASE LLP
                                     Jason N. Zakia (pro hac vice pending)
                                     111 South Wacker Drive
                                     Chicago, IL 60606
                                     Telephone: (312) 881-5400
                                     Facsimile: (312) 881-5450
                                     jzakia@whitecase.com

                                     Andrew Zatz (pro hac vice pending)
                                     Samuel P. Hershey (pro hac vice pending)
                                     1221 Avenue of the Americas
                                     New York, NY 10020
                                     Telephone: (212) 819-8200
                                     Facsimile: (212) 354-8113
                                     azatz@whitecase.com
                                     sam.hershey@whitecase.com

                                     Co-Counsel to W&T Offshore, Inc.




                               3
            Case 20-03404 Document 14 Filed in TXSB on 08/31/20 Page 4 of 4




                                   CERTIFICATE OF SERVICE

       I certify that, on August 31, 2020, a true and correct copy of the foregoing Exhibit and Witness
List was served on all parties who receive service in this adversary proceeding via electronic case filing.

                                                            /s/ Simon R. Mayer
                                                            Simon R. Mayer




                                                   4
